TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00226-CV



                                   Barry S. Winkle, Appellant

                                                  v.

                   Mark I. Hefter, Receiver and Scott Hamilton, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-05-287707, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant Barry S. Winkle filed a notice of appeal complaining of the trial court’s

 orders in a turnover proceeding conducted while he was incarcerated. Beginning in May 2012,

 attempts to mail notices to appellant were returned with notations that he had been paroled and

 that the mail could not be forwarded.1 To date, appellant has not contacted this Court to provide

 his new address or to inquire into the status of the appeal. We therefore dismiss the appeal for

 want of prosecution. Tex. R. App. P. 42.3(b).




       1
          We sent notices in May, August, and October 2012, (1) providing appellant with a copy
of the notice to the court reporter that the record was overdue, (2) informing him that the reporter’s
record had not been filed because he had not paid for or made arrangements to pay for it, and (3)
informing him that his brief was overdue and that his failure to respond could result in the dismissal
of the appeal.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Prosecution

Filed: January 18, 2013




                                              2